Citation Nr: 1449975	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-25 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for residuals of a head injury.

2. Entitlement to service connection for a cervical spine disability (neck disability).  

3. Entitlement to service connection for benign prostate hypertrophy (BPH).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to January 1964 and from February 1964 to August 1973.  

This matter is on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.    

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The Board notes that it is unclear whether the issue of entitlement to service connection for residuals of a head injury has been certified on appeal.  While the December 2012 supplemental statement of the case stated that this issue was not perfected, this is specifically contradicted by the Veteran's June 2009 substantive appeal (Form VA-9).  Therefore, in the Board's view, giving the Veteran every consideration, the issue is properly on appeal before the Board.  If this is incorrect, the Veteran can withdraw the claim (in writing).  

The issue of entitlement to an increased rating for coronary artery disease was raised by the Veteran in May 2014, but has not yet been adjudicated.  It is referred to the RO for the appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required before the issues on appeal may be addressed.  First, the record indicates that the RO obtained treatment records from the Social Security Administration (SSA) in July 2012 via CD.  However, this CD was not scanned into VBMS.  

In fact, a May 2014 letter states that the CD was "unscannable."  

Moreover, it is not clear based on the decisional documents that these records were ever reviewed.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3) (2013); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, these records must be incorporated into VBMS, if possible.

If possible, in order to expedite this case, the Veteran himself can submit any records he has from SSA. 

Next, a new VA examination is required for the Veteran's cervical spine claim, as the opinion provided by the examiner was not sufficiently clear.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  On a related matter, the Veteran has claimed to be a combat veteran, but this is not sufficiently corroborated based on the Veteran's DD-214 or personnel records.  Therefore, before a new VA examination is scheduled, the RO should clarify whether the Veteran is a combat veteran for VA purposes.  

Finally, the procedural history of this case reflects that the Veteran submitted a timely notice of disagreement to with the RO's October 2007 denial of, among other claims, service connection for benign prostate hypertrophy (BPH).  Although some issues in the notice of disagreement were subsequently withdrawn, BPH was not one of them.  

In this regarding, while it is true that he was later granted service connection for prostate cancer, the BPH claim preceded his prostate cancer claim my many years.  Therefore, pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), he must therefore be provided with an SOC to adjudicate this issue, so that he has the opportunity to perfect this appeal.  Only if the appeal is perfected should the issue be returned to the Board for appellate review.

Again, the Board must note that some of the claims the Veteran has filed (or not filed), are unclear.  It would be of great help to the Board if the Veteran clearly indicated what claims he wants the VA to address, and what claims he does not want VA to address. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Atlanta, Georgia since October 2013, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.  He should also be asked to provide any information regarding his claimed combat experience.  

2.  Obtain the Veteran's SSA records including the medical evidence used to determine disability eligibility and ensure that they are entered into his VBMS file.  

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his cervical spine disorder.  The claims file must be made available to the examiner for review. 

The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report.  

Based on a physical examination, personal interview, and comprehensive review of the claims file, the examiner should clearly identify any cervical spine disorder.  For any such diagnosed disability, the examiner should address whether they at least as likely as not (i.e., a 50 percent probability or greater) had their clinical onset during the Veteran's military service or are otherwise related to service or to his service-connected lumbar spine disability.  

In providing an opinion, the examiner should address the Veteran's claims of an in-service injury as the possible onset of, or precursor to, any currently diagnosed disabilities and discuss the likelihood that her current symptoms would have resulted from it.  The examiner is asked to carefully consider the objective medical findings in the service treatment records. 

The examiner is also advised that the Veteran is competent to report his symptoms, and that his assertions of continuity of cervical spine problems since service must be considered in formulating the requested opinion. 

4.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for residuals of a head injury and a cervical spine disorder, and the claims file should be returned to the Board for further appellate consideration.

5. Issue a statement of the case on the issue of entitlement to service connection for benign prostate hypertrophy.  Inform the Veteran of his appellate rights, and that he must file a timely substantive appeal to perfect an appeal.  If an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



